|[pic]                                                                             |
|                                                                                  |
|Court of Appeals                                                                  |
|Second District of Texas                                                          |
|CHIEF JUSTICE         |                                     |CLERK                 |
|TERRIE LIVINGSTON     |TIM CURRY CRIMINAL JUSTICE CENTER    |                      |
|                      |401 W. BELKNAP, SUITE 9000           |DEBRA SPISAK          |
|JUSTICES              |FORT WORTH, TEXAS 76196-0211         |                      |
|LEE ANN DAUPHINOT     |                                     |CHIEF STAFF ATTORNEY  |
|ANNE GARDNER          |TEL: (817) 884-1900                  |LISA M. WEST          |
|SUE WALKER            |                                     |                      |
|BILL MEIER            |FAX: (817) 884-1932                  |GENERAL COUNSEL       |
|LEE GABRIEL           |                                     |CLARISSA HODGES       |
|BONNIE SUDDERTH       |www.txcourts.gov/2ndcoa              |                      |

                                June 9, 2015

|Debra A. Windsor                      |William H. "Bill" Ray              |
|Assistant District Attorney           |512 Main Street, Ste. 308          |
|401 W. Belknap St.                    |Fort Worth, TX 76102               |
|Fort Worth, TX 76196-0201             |* DELIVERED VIA E-MAIL *           |
|* DELIVERED VIA E-MAIL *              |                                   |

RE:   Court of Appeals Number:    02-15-00110-CR
                                  02-15-00111-CR
                                  02-15-00112-CR

      Trial Court Case Number:    1377835D
                                  1379544D
                                  1379545D

Style:      Samuel Luna, Jr.
      v.
      The State of Texas

      The reporter's record has been filed under the date of Thursday,  June
4, 2015 in the above referenced cause.

      The appellant's brief is due Monday, July 6, 2015.  See Tex.  R.  App.
P. 38.6.  You will be notified when the case is set for submission.

      A party desiring oral argument must note that request on  the  outside
cover of the party's brief.  See Tex. R. App. P. 39.7.  If no oral  argument
is requested by either party, the case may be submitted on the briefs.

      PLEASE BE ADVISED THAT  THIS  COURT  HAS  ADOPTED  THE  STANDARDS  FOR
APPELLATE CONDUCT, WHICH WERE ADOPTED AND PROMULGATED BY THE  SUPREME  COURT
OF TEXAS AND THE TEXAS COURT OF CRIMINAL APPEALS  ON  FEBRUARY  1,  1999  BY
MISCELLANEOUS DOCKET  ORDER  NO.  99-9012.   Copies  of  the  standards  are
available  from  this  office  and  appear  on  the   court's   website   at
www.txcourts.gov/2ndcoa.  Parties appearing before this court  are  expected
to adhere to these standards and non-compliance will  be  addressed  by  the
court accordingly.

                                       Respectfully yours,


                                       DEBRA SPISAK, CLERK
                                       [pic]
                                       By:  Bonnie Alexander, Deputy Clerk

|     |                                                                   |